Citation Nr: 1115439	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating for residuals of a left orbital fracture. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a December 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Atlanta, Georgia in which the RO denied the Veteran's claim of entitlement to an increased (compensable) disability rating for his service-connected residuals of a left orbital fracture.  The Veteran disagreed with the denial of his increased rating claim and appealed the decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.

For reasons discussed in more detail below, the Board finds that additional development of the Veteran's increased rating claim is necessary prior to a final adjudication of the Veteran's appeal.  As such, this appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the Veteran that further action is required on his part.


REMAND

In terms of procedural history, the Veteran was granted service connection for residuals of a left orbital fracture in a rating decision dated in May 2005 based, in part, on a VA eye examination afforded to the Veteran that same month.  See May 2005 VA examination report; May 2005 rating decision.  At that time, he was assigned a noncompensable disability rating under the provisions of 38 C.F.R. §4.84a, Diagnostic Code 6009-6090.  May 2005 rating decision, p. 3.  In September 2008, the Veteran requested an increased rating for his service-connected left eye disorder.  See Veteran's statement dated in September 2008.  After affording the Veteran a new VA eye examination in October 2008, the RO confirmed and continued the Veteran's noncompensable disability rating in a decision dated in December 2008.  See October 2008 VA examination report; December 2008 rating decision.  At that time, the Veteran's service-connected left eye disorder was evaluated under the provisions of 38 C.F.R. §4.84a, Diagnostic Code 6009-6079.  See December 2008 rating decision, pgs. 2-3 (the RO noted in its rating decision that the Veteran's left eye condition was more appropriately evaluated under diagnostic code 6009 for residuals of an eye injury and diagnostic code 6079 for impairment of central visual acuity); see also 73 Fed. Reg. 66,543 (November 10, 2008) (codified, in part, at 38 C.F.R. § 4.84)(the criteria for evaluating eye disabilities were revised effective December 10, 2008).  

At the time of his May 2005 examination, the Veteran was noted as having a left orbital bone fracture for which he underwent surgery during service.  May 2005 VA examination report.  The Veteran's left eye symptomatology since service was reported to involve some occasional horizontal diplopia in downgaze.  Id.  Physical examination at that time revealed uncorrected visual acuity of the right eye at 20/50 and 20/80 in the left eye at distance.  Near vision was reported as 20/25 and 20/30, respectively.  Id.  The Veteran's near and distant vision in both eyes could be corrected to 20/25.  The correction was reported as -1.00+ 0.50 at 180 degrees in the right eye and -1.75+0.50 at 55 degrees in the left eye. Id.  The examiner noted that the Veteran's pupils were equal, round, and reactive to light. Id.  Palpitation of the Veteran's left orbital floor felt smooth and normal, with no swelling notches or other problems.  Id.   There was no diplopia present in any field of gaze.  Id.  The slit lamp examination was unremarkable; and the Veteran's internal examination was also found to be unremarkable.  Id.  Ultimately, the Veteran was diagnosed with, among other things, status post traumatic left inferior orbital wall fracture that appeared to be well healed.  Id.  The May 2005 VA examiner indicated that in relationship to his diagnosis, the Veteran had only intermittent horizontal diplopia in downgaze but was otherwise doing well.  Id.  

Prior to and during his October 2008 VA examination, the Veteran complained of left eye tearing, periocular pain, diplopia and floaters without experiencing blurry vision or flashing lights.  October 2008 VA examination report.   Visual acuity on examination was noted to be 20/40 in the right eye and 20/70 -2 in the left eye.  Id.  Near vision was reported as J1 and J1+, respectively, correlating to a distance visual acuity of 20/25 and 20/20 (respectively).  Id.  External examination of the Veteran's eyes was again found to be within normal limits, with the examiner noting that the slit lamp exam revealed lids and lashes that were within normal limits.  Id.  Ultimately, the Veteran was diagnosed with a history of left orbital trauma, refractive error and presbyopia.  Id.  In making these diagnoses, the VA examiner stated that the Veteran's monocular diplopia was most likely related to media issues or the Veteran's refractive error.  Id.  He specifically stated that the Veteran's diplopia was not at least as likely as not due to or aggravated by the Veteran's history of orbital trauma and repair.  Id.  

In denying the Veteran's most recent request for an increased rating, the RO relied upon the October 2008 VA examination report and other medical records contained in the claims file that indicate the Veteran does not suffer from impairment of central visual acuity or visual field loss related to his service-connected left eye disorder.  See December 2008 rating decision; February 2010 Statement of the Case.  However, a review of the medical records referenced above reveals that the Veteran has experienced certain other symptomatology with his left eye since his October 2008 VA examination that includes mild episcletitis with subacte iritis and trichiasis of the left upper lid for which the Veteran had to have inverted left eye eyelashes removed.  See VA medical records dated in July 2009.  While it is indicated in the Veteran's post-service medical records that symptoms associated with the above-referenced conditions had resolved (see VA medical records dated in July 2009 and December 2009), the Board observes that the Veteran submitted a statement to VA in February 2010 in which he indicated that he did not believe his episcletitis with subacte iritis had resolved; that he was experiencing hazing of his left eye; and that he had been prescribed pain medication for pain related to his left eye.  See February 2010 statement with VA form 9; see also April 2009 VA medical records (the Veteran was reported as having ongoing problems with palpebral conjunctivae tenderness and infraorbital tenderness). He stated that he believed the above-referenced symptomatology is directly related to his left eye orbital fracture in service.  Id.   

Given the implications in the Veteran's February 2010 statement of potentially outstanding relevant VA treatment records dated after January 2010, and the fact that the most recent VA eye examination report of record is not only dated in October 2008 but does not address the Veteran's more recent left eye symptomatology, the Board finds that additional development of the Veteran's increased rating claim is warranted.  Specifically, the Board instructs the RO upon remand to obtain updated medical records related to the Veteran's left eye complaints and to schedule the Veteran for a new VA examination for the purpose of assessing the current nature and severity of his service-connected left eye disability.  The Board finds a more recent VA examination to be necessary in light of evidence in the claims file as outlined above.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate VA Medical Center(s) in Georgia where the Veteran has received medical treatment in an effort to determine whether the Veteran has any outstanding medical records relevant to his increased rating left eye disorder claim that have not been associated with the claims file.  If such records are located, the RO should obtain them. 

2.  The RO should contact the Veteran and request that he provide medical authorizations for any outstanding private treatment records pertaining to his claim of entitlement to an increased rating for his service-connected left eye disability not already contained within the claims file.  After obtaining the authorization(s), the RO should attempt to associate these medical records with the claims file.  The Veteran should also be informed, in the alternative, that he may obtain these records himself and submit them to the RO.   

3.  After obtaining the above-referenced records, the RO should afford the Veteran a new VA examination with an appropriately qualified examiner in order to assess the current severity of his service-connected left eye disability, to include an opinion as to whether the Veteran has current diagnoses of (among other things) mild episcletitis with subacte iritis and/or trichiasis of the left upper lid; an opinion as to whether any such diagnoses is/are related to the Veteran's service-connected left eye disability; and an opinion as to whether the Veteran's residuals (if any) of a left orbital fracture has/had worsened in severity since his October 2008 VA examination.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  All findings should be reported in detail, accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished.  

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence of record.  If the increased rating sought by the Veteran is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


